Citation Nr: 0703118	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-14 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System of Southern 
Arizona in Tucson, Arizona

THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
not previously authorized, which were incurred at Northwest 
Medical Center on November 6, 2004.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 2000 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in January 2005 of the 
Department of Veterans Affairs (VA) Health Care System of 
Southern Arizona. 


FINDINGS OF FACT

1. On November 6, 2004, the veteran received emergency room 
medical services for acute left flank pain, then a 
nonservice-connected disability, at the Northwest Medical 
Center, a non-VA medical facility for which she incurred 
medical expenses.

2. At the time of receiving emergency treatment at the non-VA 
facility, the veteran was not enrolled in the VA health care 
system and she had not been in receipt of VA medical services 
within the 24-month period preceding the furnishing of such 
emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical 
expenses incurred on November 6, 2004, have not been met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2006).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Where the law, and not the underlying facts or development of 
the facts, is dispositive, the VCAA notice does not apply.  
Manning v. Principi, 16 Vet. App. 534 (2002). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

About three weeks after the veteran was separated from 
service, records of Northwest Medical Center show that on 
November 6, 2004, the veteran was seen in the emergency room 
for a complaint of acute flank pain.  A CT scan revealed a 
left ureteral stone and renal calculi.  She was given pain 
medication and antibiotics, which improved her symptoms.  She 
was released after about three hours. 

At the time of the emergency care, the veteran did not have 
an adjudicated service-connected disability. 

In her substantive appeal, the veteran stated that she was 
unaware of the procedure to enroll in the VA Healthcare 
System, and she had assumed she was under the TRICARE system 
for military personnel for 90 days after her separation from 
service.  

Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition in a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)	If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

The dispositive facts in this case are that at the time the 
emergency care was received the veteran was not enrolled in 
the VA health care system, and she had not received medical 
services under authority of 38 U.S.C.A. Chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment.  The preceding is a statutory requirement.

Even if the veteran could have enrolled for the first time in 
the VA health care system at the time of the emergency care, 
she would still have to show receipt of VA medical services 
within the 24-month period preceding the furnishing of the 
emergency care.  For these reasons, there is no entitlement 
to the benefit sought on appeal.

As was noted above, the veteran did not have an adjudicated 
service-connected disability at the time of the emergency 
care.  Accordingly, the criteria for payment or reimbursement 
by VA for unauthorized medical expenses for a service-
connected disability under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 do not apply.

Pay or reimbursement for emergency services for a nonservice-
connected disability at a non-VA facility is authorized only 
if all conditions under 38 C.F.R. § 17.1002 are met.  In 
other words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to payment or 
reimbursement by VA for medical services for a 
nonservice-connected disability incurred at the Northwest 
Medical Center, a non-VA facility, on November 6, 2004, under 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is not 
established.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to payment or reimbursement for medical expenses 
not previously authorized for a nonservice-connected 
disability, which were incurred at Northwest Medical Center, 
a non-VA medical facility, on November 6, 2004, is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


